DETAILED ACTION
This Office Action is in response to the Printer Rush dated 1/23/2021.
In the previous Notice of Allowance dated 1/7/2021, the Examiner inadvertently listed cancelled Claim 18 as allowed, and failed to list Claim 16 as allowed, in the Notice of Allowability (form PTOL-37).  The form has been corrected.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182